Title: To George Washington from Benjamin Walker, 1 June 1789
From: Walker, Benjamin
To: Washington, George

 

Sir
New York June 1 1789

I flatter myself it will not be deemed improper to mention to your Excellency my having been employed these three years past as one of the Commissioners for adjusting the public Accounts, that the term of my appointment expires at the Eighth of this Month, and that the business is brought into that State as to render a renewal of the office unnecessary.
It was to your Excellencys very flattering recommendation that I owed that appointment and a consciousness of having performed my duty, encourages me to solicit a continuance of your protection if in the Arrangement of the Executive Department my services can in any way be made usefull to the public. With the highest respect I have the honor to be Sir Your Excellencys Most Obedient humble Servant

Ben. Walker

